DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Specie II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/03/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, the recitation: “the volume holographic light coupling element is configured to direct light received from external to the optical system towards the additional imaging device” is unclear. Particularly, it is unclear what which part is external and how the light from external is received.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 8, 13 – 14, and 18 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amitai (US 2015/0138451) in view of Saarikko et al. (US 2016/0370583).
As to claim 1, Amitai discloses an optical system for performing gaze tracking (eyeball tracking by measuring point of gaze [0040]), the optical system comprising: a light source configured to emit non-visible light (light illuminating source 107 of fig. 14 emitting in IR spectrum [0051]); a waveguide operatively coupled to the light source (waveguide 20 of fig. 14); and a volume holographic light coupling element disposed in the waveguide (partially reflecting surfaces 22a-22e of fig.14 [0052]), the volume holographic light coupling element comprising: a reflective medium (partially reflecting surfaces 22a-22e [0052]), and the volume holographic structure being configured to reflect the non-visible light about a reflective axis offset from a surface normal of the grating medium (reflecting waves 106 of fig. 14), but fails to disclose volume holographic light coupling element comprising a grating medium and a volume holographic grating structure within the grating medium.
In the same filed of endeavor, Saarikko discloses an optical system for performing gaze tracking (certain embodiments of the present technology relate to waveguides that enable imaging of an eye, for the purpose of eye tracking [0020]) comprising a volume holographic light coupling element comprising: a grating medium (The output-coupler can be, e.g., a linear grating type of output-coupler [0051]), and a volume holographic grating structure within the grating medium (grating lines as shown in fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amitai and the teachings of Saarikko such that the volume holographic light coupling element comprised a grating medium as disclosed by Saarikko, with motivation to reduce the weight and the size of the system (Saarikko, [0004])
As to claim 2 (dependent on 1), Amitai discloses the optical system, wherein the volume holographic light coupling element is configured to output the non-visible light from the waveguide (light waves 106 of fig. 14) and to receive a reflected version of the non-visible light that was output from the waveguide (receive waves 106 of fig. 14 [0051-0052]), the optical system further comprising: an imaging device (detector 110 of fig. 14), wherein the volume holographic light coupling element is configured to direct the reflected version of the non-visible light towards the imaging device (directing light to detector 110 of fig. 14).
As to claim 3 (dependent on 2), Amitai discloses the optical system: a polarized beam splitter (splitter of tracker 108 of fig. 14, shown but not labeled) operatively coupled between the waveguide (waveguide 20 of fig. 14), the light source (source 107 of fig. 14), and the imaging device (detector 110 of fig. 14), wherein the polarized beam splitter is configured to separate the reflected version of the non-visible light from the non- visible light emitted by the light source (separating light form source 107 of fig.14 and reflected 106 to detector110 of fig. 14).
As to claim 4 (dependent on 3), Amitai discloses the optical system: a quarter wave plate operatively coupled between the waveguide and the polarized beam splitter, wherein the quarter wave plate is configured to convey the reflected version of the non-visible light from the waveguide to the polarized beam splitter.
As to claim 5 (dependent on 2), Amitai discloses the optical system, wherein the light source comprises an infrared light source and the non-visible light comprises infrared light (infrared light source 107 of fig. 14 [0051]).
As to claim 6 (dependent on 2), Amitai discloses the optical system, further comprising: a display (display 92 of fig. 14) operatively coupled to the waveguide (waveguide 20 of fig.14) and configured to emit visible light (light in photopic spectrum [0051]), wherein the volume holographic light coupling element further comprises: an additional volume holographic grating structure within the grating medium, the additional volume holographic grating structure being configured to reflect the visible light about the reflective axis offset from the surface normal of the grating medium (partially reflecting surfaces 22a-22e [0052], as shown in fig. 14, some surfaces reflect non-visible light 106 and some reflect visible light 80).
As to claim 7 (dependent on 6), Amitai discloses the optical system, further comprising: an optical filter (dichroic surface 82 of fig. 14) operatively coupled to the waveguide (20 of fig. 14) and configured to separate the visible light from the non-visible light (dichroic surface 82 lets IR light pass but reflects photopic light, fig. 14, [0051 – 0052]).
As to claim 8 (dependent on 7), Amitai discloses the optical system, wherein the optical filter comprises a component selected from the group consisting of: a dichroic filter, a polarizer, and an additional volume holographic light coupling element (dichroic surface 82 of fig. 14 [0051]).
As to claim 13 (dependent on 1), Amitai discloses the optical system, further comprising: a display configured to emit visible light (display 92 of fig. 14), wherein the volume holographic light coupling element comprises an output coupler (partially reflecting surfaces 22a-22e [0052]) and a cross-coupler (reflecting surface 16 of fig. 14).
As to claim 14 (dependent on 13), Amitai discloses the optical system, wherein the waveguide is configured to propagate the non-visible light and the visible light in a given direction (106 and 80 of fig. 14), the cross coupler (reflecting surface 16 of fig. 14) is configured to reflect the visible light into a two-dimensional box of the optical system as the visible light propagates through the waveguide (reflecting light 145 [0015 – 0016]), and the output coupler (output coupler 125 of fig. 1) is configured to reflect the non-visible light into the two-dimensional box as the non-visible light propagates through the waveguide (reflecting infrared light 165 of fig. 1).
As to claim 18, Amitai discloses an electronic device comprising: a light source configured to emit non-visible light (source 107 of fig. 14); a display configured to emit visible light (display 92 of fig. 14), a waveguide operatively coupled to the light source and the display and having first and second waveguide surfaces (waveguide 20 of fig. 14); and a light coupling element disposed between the first and second waveguide surfaces (partially reflecting surfaces 22a-22e [0052]), wherein the light coupling element is configured to direct the visible light (80 of fig. 14) and the non- visible light out of the waveguide (106 of fig. 14), the light coupling element comprising: a first volume holographic structure, the first volume holographic grating structure being configured to reflect the non-visible light about a reflective axis offset from a surface normal of the grating medium at a given incidence angle (some of partially reflecting surfaces 22a-22e reflecting waves 106 of fig.14, [0052]), and a second volume holographic structure and at least partially overlapping the first volume holographic grating structure, the second volume holographic structure being configured to reflect the visible light about the reflective axis (some of partially reflecting surfaces 22a-22e reflecting waves 80 of fig.14, [0052]), but fails to disclose the light coupling element comprising: a grating medium, and a first volume holographic grating structure within the grating medium and a second volume holographic grating structure within the grating medium.
In the same filed of endeavor, Saarikko discloses an optical system for performing gaze tracking (certain embodiments of the present technology relate to waveguides that enable imaging of an eye, for the purpose of eye tracking [0020]) comprising a volume holographic light coupling element comprising: a grating medium (The output-coupler can be, e.g., a linear grating type of output-coupler [0051]), and a volume holographic grating structure within the grating medium (grating lines as shown in fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amitai and the teachings of Saarikko such that the volume holographic light coupling element comprised a grating medium and first and second volume holographic grating structures within the grating medium as disclosed by Saarikko, with motivation to reduce the weight and the size of the system (Saarikko, [0004]).
As to claim 19 (dependent on 18), Amitai discloses the electronic device, further comprising: an imaging device (detector 110 of fig. 14), wherein the light coupling element (partially reflecting surfaces 22a-22e [0052]) is configured to receive a reflected version of the non- visible light that has been coupled into the waveguide from the eye box (waves 106 of fig. 14), wherein the light coupling element is configured to direct the reflected version of the non-visible light towards the imaging device (detector 110 of fig. 10), and wherein the imaging device is configured to gather image data in response to the reflected version of the non-visible light (light waves 106 … are reflected from the eye 24 coupled again into the LOE by the partially reflecting surface 22a, coupled out from the LOE through reflecting surface 16, and coupled into the eyeball tracker 108, where they are focused onto the detector 110 [0052]); an optical filter (polarizing beam splitter 88 of fig. 14) operatively coupled to the waveguide (waveguide 20 of fig. 14), wherein the optical filter is configured to direct the non-visible light emitted by the light source towards the waveguide (pass 106 of fig. 14), to direct the reflected version of the non-visible light towards the imaging device (send light to 110 of fig. 14), and to direct the visible light from the display (92 of fig. 14) to the waveguide (waveguide 20 of fig. 14).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amitai in view of Saarikko and Bohn (US 2018/0130391).
As to claim 10 (dependent on 2), Amitai discloses the optical system, further comprising: a display configured to emit visible light (display 92 of fig. 14), wherein the volume holographic light coupling element is configured to couple the visible light (80 of fig. 14) and the non-visible light (106 of fig. 14) into an exit pupil of the optical system (fig. 14), but Amitai in view of Saarikko fails to disclose that the volume holographic light coupling element is configured to expand the exit pupil in two dimensions for the visible light.
In the same field of endeavor, Bohn discloses an optical system, wherein volume holographic light coupling element is configured to expand the exit pupil in two dimensions for the visible light (expanding exit pupil in two dimensions [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amitai in view of Saarikko and the teachings of Bohn such that the volume holographic light coupling element was configured to expand the exit pupil in two dimensions for the visible light as disclosed by Bohn, with motivation to accommodate for differences in interpupillary distances of users. (Bohn [0034]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amitai in view of Saarikko and Stavely (US 2004/0196399).
As to claim 20 (dependent on 19), Amitai discloses the electronic device, further comprising, but does not explicitly disclose control circuitry, wherein the image data comprises retinal images, and wherein the control circuitry is configured to perform an operation selected from the group consisting of: a cross correlation operation between retinal images captured by the imaging device at different times, a comparison operation of the image data to a retinal map, a digital filter operation that combines intermittent retinal map matches with a relative gaze tracking signal, and generation of a difference scene by subtracting a background scene from a scene to be projected by the display.
In the same field of endeavor, Stavely discloses device capable detecting viewers gaze [0032 – 0033], comprising control circuitry (fig.3), wherein the image data comprises retinal images (retinal images [0035]), and wherein the control circuitry is configured to perform a comparison operation of the image data to a retinal map (comparison can be accomplished, for example, by performing a two dimensional correlation of the current retinal image and the retinal map 330 [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amitai in view of Saarikko and the teachings of Stavely such that comparison operation of the image data to a retinal map was performed as disclosed by Stavely, with motivation to provide a method for determining user’s gaze (Stavely [0032 – 0035].)

Allowable Subject Matter
Claim 11, 12, 21 – 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 11 (dependent on 10), the Prior Art of record fails to disclose the optical system, wherein the volume holographic light coupling element is configured to expand the exit pupil in one dimension for the non-visible light. (Emphasis Added.)
As to claim 21 (dependent on 1), the Prior Art of record fails to disclose optical system, wherein the waveguide has first and second waveguide substrates, the first waveguide substrate has opposing first and second lateral surfaces, the second waveguide substrate has opposing third and fourth lateral surfaces extending parallel to the first and second lateral surfaces of the first waveguide substrate, and the grating medium is disposed between the first and second waveguide substrates and contacts the second and third lateral surfaces. (Emphasis Added.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623